We are in entire harmony with the general rules and principles announced by the court concerning the conduct which an attorney owes to the legal profession and to the public. However, we believe the discipline imposed by the majority of the court is in some instances excessive and unduly severe. Especially is this true in cases where the respondents entered into employment in good faith, expecting to render adequate services, but were not assigned enough work to justify the compensation they received. Some of the respondents were not long in the service. A number of others did a considerable amount of work and were promised the assignment of additional work. Several were shown by the record to be experienced and successful lawyers, who were retained expressly for trial work and at all times held themselves ready to perform the services for which they had been especially employed. Under these varying circumstances *Page 285 
it is a serious question whether the particular respondent was guilty of misconduct which should subject him to a humiliating and degrading penalty. In a large number of these cases the record, by which we are bound, shows indisputably that the attorney accepted the employment in good faith. If an attorney has acted in good faith, though erroneously, this court should be firm in protecting his name and his right to practice law. It is only when the proof of moral turpitude is clear and free from doubt that disciplinary penalties should be inflicted.People v. Thornton, 228 Ill. 42.